FILED
                           NOT FOR PUBLICATION
                                                                            DEC 14 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JOHN M. VAN ORSDOL,                              No.   14-35220

              Petitioner-Appellant,              D.C. No. 2:13-cv-00601-RSL

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Respondent-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                     Argued and Submitted December 5, 2016
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

      John Van Orsdol appeals from the district court’s judgment affirming the

Commissioner of Social Security’s denial of his application for disability insurance

benefits and supplemental security income. The administrative law judge (ALJ)

found that Van Orsdol was not disabled because he had the residual functional


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
capacity (RFC) to perform work that exists in significant numbers in the national

economy. See 20 C.F.R. §§ 404.1512(f), 404.1520(g), 404.1560(c). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

1.    The ALJ gave “specific, clear and convincing reasons” justifying his

decision to discount Van Orsdol’s testimony and reasonably concluded that Van

Orsdol’s testimony about the severity of his symptoms conflicted with the record.

See Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotations

omitted).

2.    The ALJ did not err when incorporating the medical opinion evidence into

Van Orsdol’s RFC. First, the ALJ gave “specific and legitimate reasons that are

supported by substantial evidence in the record” for discounting certain medical

opinions. See Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1996). The ALJ

discounted the opinions of Dr. Floyd and physician’s assistant Kenneth Wiscomb

because they were contradicted by later medical opinions or were unexplained and

unsupported by evidence. See Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir.

2001) (concluding the “most recent medical reports are highly probative” where a

condition has changed); Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995)

(stating that ALJs may reject a medical opinion for being “conclusory and

unsubstantiated by relevant medical documentation”).


                                         2
      Second, the ALJ did not reject Dr. Kiefer’s medical opinion, but instead

gave it “significant weight” and incorporated restrictions from the opinion into the

hypotheticals presented to the vocational expert during his testimony. The

vocational expert was able to identify four jobs classified in the Dictionary of

Occupational Titles as “light work” that someone with such restrictions could

perform. See Johnson, 60 F.3d at 1435 (“[T]he expert testimony may properly be

used to show that the particular jobs, whether classified as light or sedentary, may

be ones that a particular claimant can perform.”). None of the authorities cited by

Van Orsdol mandate a finding that someone with his limitations could only

perform sedentary work. See 20 C.F.R. §§ 404.1567, 416.967; SSR 83–10, 1983

WL 31251, at *5–6 (1983). The ALJ’s evaluation of Van Orsdol’s RFC was not

erroneous.

3.    The ALJ gave “germane reasons” for discounting the testimony of lay

witness Stanley Hofmann by finding that his testimony was inconsistent with the

record. See Molina v. Astrue, 674 F.3d 1104, 1114 (9th Cir. 2012).

      The ALJ gave appropriate reasons for discounting certain opinions and did

not otherwise err in evaluating Van Orsdol’s RFC. Because substantial evidence

supports the ALJ’s determination that Van Orsdol is not disabled, we affirm.

      AFFIRMED.


                                          3